                 1
                 2
                 3
                 4                               UNITED STATES DISTRICT COURT
                 5                                         DISTRICT OF NEVADA
                 6                                                   ***
                 7    FREESTREAM AIRCRAFT (BERMUDA)                          Case No. 2:16-CV-1236 JCM (NJK)
                      LIMITED and ALIREZA ITTIHADIEH,
                 8                                                                            ORDER
                                                             Plaintiff(s),
                 9
                              v.
               10
                      AERO LAW GROUP and JOHN SCHMIDT,
               11
                                                           Defendant(s).
               12
               13
                             Presently before the court is the matter of Freestream Aircraft (Bermuda) Limited et al. v.
               14
                      Aero Law Group et al., case number 2:16-cv-1236-JCM-NJK.
               15
                             On June 3, 2016, plaintiffs Freestream Aircraft (Bermuda) Limited and Alireza Ittihadieh
               16
                      (collectively “plaintiffs”) initiated this action against defendants Aero Law Group (“Aero”) and
               17
                      John Schmidt. (ECF No. 1). On June 27, 2016, the court ordered plaintiffs to post security for
               18
                      costs in the amount of $500.00 in favor of Aero pursuant to NRS 18.130. (ECF No. 13). On June
               19
                      28, the court ordered plaintiffs to post security for costs in the amount of $500.00 in favor of
               20
                      Schmidt pursuant to NRS 18.130. (ECF No. 15). On that same day, plaintiffs deposited $1,000.00
               21
                      with the court. (ECF Nos. 18, 22).
               22
                      ...
               23
                      ...
               24
                      ...
               25
                      ...
               26
                      ...
               27
                      ...
               28

James C. Mahan
U.S. District Judge
                1            On April 5, 2019, the parties entered into a settlement agreement. (ECF No. 78). On April
                2     19, 2019, the court granted the parties’ stipulation to dismiss this action with prejudice. Id. As this
                3     matter is now concluded, the court will disburse to plaintiffs their respective $500.00 security
                4     bonds plus interest.
                5            Accordingly,
                6            IT IS SO ORDERED.
                7            DATED April 25, 2019.
                8                                                    __________________________________________
                                                                     UNITED STATES DISTRICT JUDGE
                9
              10
              11
              12
              13
              14
              15
              16
              17
              18
              19
              20
              21
              22
              23
              24
              25
              26
              27
              28

James C. Mahan
U.S. District Judge                                                    -2-
